i          i      i                                                                         i        i       i




                                   MEMORANDUM OPINION

                                           No. 04-10-00214-CV

                           IN RE Mike HARMS and Cassandra HARMS

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: April 7, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 15, 2010, relators filed a petition for writ of mandamus and an emergency motion

for temporary relief. The court has considered relators’ petition for writ of mandamus and the

response of real party in interest. The court is of the opinion that relators are not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

The stay imposed by this court’s order of March 16, 2010 is lifted.

                                                            PER CURIAM




           1
         … This proceeding arises out of Cause No. 09-01-00014-CVK, styled Mike Harms and Cassandra Harms v.
Regency Field Services, LLC, Successor by Merger to Regency FS, LP, in the 218th Judicial District Court, Karnes
County, Texas, the Honorable Stella Saxon presiding.